             Case 3:18-cv-05945-VC Document 91 Filed 07/11/19 Page 1 of 4



Diana M. Torres (S.B.N. 162284)
diana.torres@kirkland.com
Lauren J. Schweitzer (S.B.N. 301654)
lauren.schweitzer@kirkland.com
Yungmoon Chang (S.B.N. 311673)
Yungmoon.chang@kirkland.com
KIRKLAND & ELLIS LLP
333 South Hope Street
Los Angeles, California 90071
Telephone: (213) 680-8400

Dale M. Cendali (S.B.N. 1969070)
dale.cendali@kirkland.com
Mary Mazzello (pro hac vice)
mary.mazzello@kirkland.com
Megan L. McKeown (pro hac vice)
megan.mckeown@kirkland.com
KIRKLAND & ELLIS LLP
601 Lexington Avenue
New York, New York 10022
Telephone: (212) 446-4800

Attorneys for Defendant Apple Inc.

(Attorneys for Plaintiff Social
Technologies LLC listed at end)



                             UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF CALIFORNIA
                                  SAN FRANCISCO DIVISION
SOCIAL TECHNOLOGIES LLC, a Georgia         )   CASE NO.: 3:18-cv-05945-VC (SK)
limited liability company,                 )
                                           )
              Plaintiff,                   )   JOINT STIPULATION AND [PROPOSED]
                                           )   ORDER RE BRIEFING SCHEDULE FOR
       vs.                                 )   DISCOVERY DISPUTE LETTERS
                                           )
APPLE INC., a California corporation,      )
                                           )
              Defendant.                   )




JOINT STIPULATION AND [PROPOSED]                               CASE NO. 3:18-cv-05945-VC (SK)
ORDER RE BRIEFING SCHEDULE FOR DISCOVERY
DISPUTE LETTERS
             Case 3:18-cv-05945-VC Document 91 Filed 07/11/19 Page 2 of 4



        WHEREAS, on July 10, 2019, the Court ordered Plaintiff Social Technologies LLC (“Social

Tech”) to submit its portion of its joint letter brief regarding its discovery disputes with Defendant

Apple Inc. (“Apple”) by July 11, 2019 with a page length not to exceed four pages (Dkt. 89);

        WHEREAS, the Court further ordered Apple to submit its portion of Social Tech’s letter

brief by July 15, 2019 with a page length not to exceed six pages (Dkt. 89);

        WHEREAS, the parties agree that it would be appropriate to adopt the same briefing

schedule for the discovery disputes Apple intended to raise with the Court via joint letter on July 10,

2019 regarding Social Tech as the Court adopted for Social Tech’s discovery dispute with Apple;

        NOW THEREFORE, IT IS HEREBY STIPULATED AND AGREED by the Parties

that:

        1. Apple shall submit its portion of its letter brief by July 11, 2019. This letter brief shall

           not exceed four pages.

        2. Social Tech shall submit its portion of Apple’s letter brief by July 15, 2019. This letter

           brief shall not exceed six pages.

        3. By entering into this stipulation with Apple, Social Tech does not waive any argument

           regarding whether Apple’s discovery dispute is timely that Social Tech intended to raise

           with the Court via the joint letter Apple planned to file on July 10, 2019.




                                       1
JOINT STIPULATION AND [PROPOSED]                                         CASE NO. 3:18-cv-05945-VC (SK)
ORDER RE BRIEFING SCHEDULE FOR DISCOVERY
DISPUTE LETTERS
            Case 3:18-cv-05945-VC Document 91 Filed 07/11/19 Page 3 of 4




Dated: July 10, 2019                              Respectfully submitted,


                                                  KIRKLAND & ELLIS LLP

                                                  /s/ Dale M. Cendali
                                                  Dale M. Cendali (S.B.N. 1969070)
                                                  601 Lexington Avenue
                                                  New York, New York 10022
                                                  Attorney for Defendant Apple Inc.


                                                  PIERCE BAINBRIDGE BECK
                                                  PRICE & HECHT LLP

                                                  /s/ David L. Hecht
                                                  David L. Hecht (admitted pro hac vice)
                                                  dhecht@piercebainbridge.com
                                                  277 Park Avenue, 45th Floor
                                                  New York, New York 10172
                                                  Attorney for Plaintiff Social
                                                  Technologies LLC




ATTESTATION: Pursuant to Local Rule 5-1(i)(3) I hereby attest that concurrence in the filing

of this document has been obtained from David L. Hecht.


                                                 By:      /s/ Dale M. Cendali
                                                          Dale M. Cendali



 PURSUANT TO STIPULATION, IT IS SO
 ORDERED.
 Dated: _______________,
          July 11        2019



                                                          SALLIE KIM
                                                          United States Magistrate Judge




                                       2
JOINT STIPULATION AND [PROPOSED]                                    CASE NO. 3:18-cv-05945-VC (SK)
ORDER RE BRIEFING SCHEDULE FOR DISCOVERY
DISPUTE LETTERS
            Case 3:18-cv-05945-VC Document 91 Filed 07/11/19 Page 4 of 4



                                 CERTIFICATE OF SERVICE

       On July 10, 2019 I electronically filed the foregoing with the Clerk of the Court by using

CM/ECF system which will send a notice of electronic filing to all persons registered for ECF. All

copies of documents required to be served by Fed. R. Civ. P. 5(a) and L.R. 5-1 have been so served.


                                                    /s/ Dale M. Cendali
                                                    Dale M. Cendali




CERTIFICATE OF SERVICE                                                CASE NO. 3:18-cv-05945-VC (SK)
